                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 REX SITZMORE,

                 Plaintiff,

         v.                                              Case No. 17-cv-840-JPG-RJD

 MATT MCCONKEY, PATRICK MEYER
 and FAYETTE COUNTY JAIL,

                 Defendants.


                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

33) of Magistrate Judge Reona J. Daly recommending that the Court grant the motion to dismiss

for lack of prosecution filed by defendants Matt McConkey and Patrick Meyer (Doc. 28) and

dismiss this case with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 33);

   •   GRANTS the defendants’ motion to dismiss (Doc. 28);
  •   DISMISSES the remaining claims in this case with prejudice pursuant to Rule 41(b);
      and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: November 28, 2018

                                         s/ J. Phil Gilbert
                                         J. PHIL GILBERT
                                         DISTRICT JUDGE




                                            2
